Citation Nr: 1811292	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-66 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure.  

2. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1963 to August 1965 and from January 1968 to December 1969, to include service in the Republic of Vietnam.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Veteran asserts that he has bilateral upper and lower extremity neuropathy as a result of his conceded in-service exposure to herbicides. The record reflects that the Veteran has been diagnosed with upper and lower extremity chronic inflammatory demyelinating polyneuropathy.  In February 2012, the Veteran was afforded a BA examination.  At that time, the VA examiner confirmed the diagnosis noted above.  However, the examiner failed to provide an opinion as to whether the Veteran's bilateral upper and lower extremity peripheral neuropathy was etiologically related to his conceded in-service exposure to herbicides.    

The Board acknowledges that the Veteran submitted an August 2014 private medical opinion, in which it was opined that his bilateral upper and lower extremity neuropathy was at least as likely as not due to his exposure to Agent Orange while in service.  However, the doctor provided no supporting rationale for the opinion provided.  As there was no supporting rationale, the Board finds that the private August 2014 medical opinion is insufficient upon which to base a grant of entitlement to service connection.    

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral upper and lower extremity peripheral neuropathy.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his bilateral upper and lower extremity neuropathy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's bilateral upper and lower extremity neuropathy is etiologically related to his active service, to specifically include in-service exposure to herbicides.  

In forming the opinion, the examiner must comment on the August 2014 private medical opinion indicating that the Veteran's bilateral upper and lower extremity neuropathy is related to his in-service exposure to herbicides.  

The rationale for all opinions expressed must be provided.  The examiner should note that the fact that the disability is not presumptively related to in-service exposure to herbicides alone is not a sufficient rationale for any negative conclusion reached.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





